PER CURIAM.
Mother appeals the trial court’s judgment terminating her parental rights in the minor child. Also, maternal grandmother appeals the trial corat’s judgment denying her grandparent visitation rights. In their sole point, they contend the trial court’s judgment “was against the weight of the evidence.” We affirm.
At the conclusion of a lengthy hearing, the trial court entered detailed findings of facts and conclusions of law. The trial court found that this eight-year-old child had been under the court’s jurisdiction since September, *2161991. Further, that the “conditions which led to the assumption of jurisdiction still persist.” § 211.447.2(3), RSMo 1994. The trial court made additional findings as required by § 211.447.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no prece-dential value.
The trial court’s judgment is affirmed pursuant to Rule 84.16(b).